WiNsiow, J.
TJpon motion for rehearing in these cases our attention is called to art. I of tbe treaty concluded be*677tween the United States and the Kingdom of Prussia in 1828, wbicb reads as follows:
“There shall be between the territories of the high contracting parties a reciprocal liberty of commerce-and navigation. The inhabitants of their respective states shall mutually have liberty to enter the ports, places, and rivers of the territories ■of each party wherever foreign commerce is permitted. They shall be at liberty to sojourn and reside in all parts whatsoever of said territories, in order to attend to their affairs; and they shall enjoy, to that effect, the samé security and protection as natives of the country wherein they reside, on condition of their submittng to the laws and ordinances there prevailing.”
Attention is also called to a provision in the treaty of 1799 between the same parties as follows:
“Each party shall endeavor by all the means in their power to protect and defend all vessels and other effects belonging to the citizens or subjects of the other, which shall be within the extent of their jurisdiction by sea or by land
We have been unable to see that either of these treaty provisions has any bearing on the questions in controversy here.
By the Oourt. — Motion denied.